[image_016.jpg]

 

To fund its working capital requirements, Genesys Industries, Inc (the
“Company”) has obtained a Special Line of Credit also recognized as a Blanket
Secured Promissory Note for the total draw down amount of up to $500,000
available on November 5th 2017, from Twiga Capital Partners, LLC (“TCP”), an
entity controlled by the Company’s sole officer and largest stockholder, Shefali
Vibhakar.

THIS AGREEMENT is between Genesys Industries, Inc, a Florida corporation (the
company”), whose

corporate address is 1914 24th St E, Palmetto, Florida 34221 and Twiga Capital
Partners, LLC (“Lender”), a Florida LLC with an address at 4851 Tamiami Trail N,
Suite 200, Naples, FL 34103.

BLANKET SECURED PROMISSORY NOTE

For value received, Genesys Industries, Inc., a Florida Corporation (the
“Company”), promises to pay to Twiga Capital Partners, LLC, a Florida limited
liability company (the “ Holder ”), or its registered assigns, the principal sum
of upto Five Hundred Thousand Dollars and Zero Cents ($500,000.00). Interest
shall accrue from the date of this Note on the unpaid principal amount at a rate
equal to 5% per annum, compounded annually. The interest rate shall be computed
on the basis of the actual number of days elapsed and a year of 360 days. This
Note is subject to the following terms and conditions.

1. Maturity.

(a) Principal and any accrued but unpaid interest under this Note shall be due
and payable upon demand by the Holder at any time after November 5th, 2017.

(b) Notwithstanding the foregoing, the entire unpaid principal sum of this Note,
together with accrued and unpaid interest thereon, shall become immediately due
and payable upon demand by the Holder at any time on or following the occurrence
of any of the following events:

(i) the sale of all or substantially all of the Company’s assets, or any merger
or consolidation of the Company with or into another corporation; other than a
merger or consolidation in which the holders of more than 50% of the shares of
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by the voting securities remaining outstanding or by
their being converted into voting securities of the surviving entity) more than
50% of the total voting power represented by the voting securities of the
Company, or such surviving entity, outstanding immediately after such
transaction;

(ii) the inability of the Company to pay its debts as they become due;

(iii) the dissolution, termination of existence, or appointment of a receiver,
trustee or custodian, for all or any material part of the property of,
assignment for the benefit of creditors by, or the

commencement of any proceeding by the Company under any reorganization,
bankruptcy,

arrangement, dissolution or liquidation law or statute of any jurisdiction, now
or in the future in effect;

(iv) the execution by the Company of a general assignment for the benefit of
creditors;

(v) the commencement of any proceeding against the Company under any
reorganization, bankruptcy, arrangement, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, which is not cured
by the dismissal thereof within ninety (90) days after the date commenced; or

(vi) the appointment of a receiver or trustee to take possession of the property
or assets of the Company.

2.Payment; Prepayment. All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Company. Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to principal.
Prepayment of this Note may be made at any time without penalty.

3. Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. This Note may be transferred only upon surrender of the
original Note for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Company. Thereupon, a new note for the same principal amount and accrued
interest will be issued to, and registered in the name of, the transferee.
Interest and principal are payable only to the registered holder of this Note.

4. Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the

State of Florida, without giving effect to principles of conflicts of law.

5. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, if such notice is addressed to the party to be notified at such
party’s address or facsimile

number as set forth below or as subsequently modified by written notice.

6. Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Company and the Holder. Any amendment or waiver effected
in accordance with this Section 6 shall be binding upon the Company, each Holder
and each transferee of this Note.

7. Officers and Directors Not Liable. In no event shall any officer or director
of the Company be liable for any amounts due or payable pursuant to this Note.

8. Security Interest. This Note is secured by all of the assets of the Company
in accordance with the Security Agreement by and between the Company and the
Holder dated as of Nov 5th, 2017 (the “Security Agreement”). In case of an Event
of Default (as defined in the Security Agreement), the Holder shall have the
rights set forth in the Security Agreement.

9. Counterparts. This Note may be executed in any number of counterparts, each
of which will be deemed to be an original and all of which together will
constitute a single agreement.

10. Action to Collect on Note. If action is instituted to collect on this Note,
the Company promises to pay all costs and expenses, including reasonable
attorney’s fees, incurred in connection with such action.

11. Loss of Note. Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Note or any Note exchanged
for it, and indemnity satisfactory to the Company (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.

This Note was entered into as of the date set forth above.

COMPANY:

GENESYS INDUSTRIES, INC

 

By: /s/ Shefali Vibhakar

Shefali Vibhakar

President and Chief Executive Officer

AGREED TO AND ACCEPTED:

TWIGA CAPITAL PARTNERS, LLC

By: /s/ Shefali Vibhakar

Shefali Vibhakar

Manager